Citation Nr: 1723798	
Decision Date: 06/23/17    Archive Date: 06/29/17

DOCKET NO.  16-48 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for renal insufficiency also claimed as a kidney condition, secondary to diabetes mellitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Robert A. Elliott II, Associate Counsel


INTRODUCTION

The Veteran served from August 1953 to July 1977.  Records show the Veteran was honored with the Distinguished Flying Cross.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision by the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection to the Veterans for renal insufficiency, also claimed as a kidney condition, secondary to diabetes mellitus.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The most probative evidence is against finding that the Veteran's current renal insufficiency resulted from, or was aggravated by, a service-connected disability.


CONCLUSION OF LAW

The requirements for establishing service connection for renal insufficiency have not been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claim submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA). See 38 U.S.C.A. § 5103 (a) (West 2014); 38 C.F.R. § 3.159 (b) (2016).

VA's duty to notify was satisfied for the claim before the Board by letter dated October 2012.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).
The record also reflects that VA has made efforts to assist the Veteran in the development of his claim.  VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records (STRs), VA medical records, private medical records, VA examination reports, and the statements of the Veteran.  

I. Service Connection

In order to obtain service connection (under 38 U.S.C.A. §§ 1110, 1131 and 38 C.F.R. § 3.303), the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, i.e., a "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and renal disease becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).

Service connection may also be warranted for disability proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Further, service connection may not be awarded on the basis of aggravation without establishing a pre-aggravation baseline level of disability and comparing it to the current level of disability.  38 C.F.R. § 3.310 (b).
Also, the Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran contends that his renal insufficiency is secondary to his service connected diabetes mellitus.

The Veteran has not contended, and the evidence does not show, that renal insufficiency had its onset during service, within one year of separation from service, or is otherwise causally related to his military service, to include any instance of his service in Vietnam.  Furthermore, the Veteran's service treatment records are entirely negative for any complaints, treatment, or diagnoses referable to renal insufficiency.  Furthermore, the record does not show a diagnosis of renal insufficiency until well after his discharge in July 1977.  See Robinson v. Shinseki, 557 F.3d 1355, 1361 (2008) (claims which have no support in the record need not be considered by the Board as the Board is not obligated to consider "all possible" substantive theories of recovery).  Where a fully developed record is presented to the Board with no evidentiary support for a particular theory of recovery, there is no reason for the Board to address or consider such a theory.  Rather, as noted previously, the Veteran claims that renal insufficiency is secondary to his service-connected diabetes mellitus.

Records indicate that the Veteran was diagnosed with diabetes mellitus in 2002.  See July 2012 VA examination. 

The Veteran attended a VA examination in October 2012.  The examiner noted that there were no objective findings to support a current diagnosis of renal insufficiency.  In addition, it was noted that an opinion on secondary service connection cannot be rendered because there is no current diagnosis of renal insufficiency.  During this examination the Veteran denied any diagnosis of renal insufficiency and there was no finding in his medical record to indicate a diagnosis of renal insufficiency.

A February 2013 VA outpatient clinic (VAOPC) treatment record documented an assessment of mild kidney failure.

A VHA opinion was received August 2016.  The examiner opined that the Veteran's renal insufficiency is less likely than not (less than 50 percent) proximately due to or the result of diabetes mellitus, Type 2.  The examiner's rationale for this opinion is based on medical consensus that since the effects of diabetes mellitus on the kidneys are only seen about 15 years after the diagnosis is made, and then it would also be too early for any aggravation to be seen as well.  See Orchard TJ, Dorman JS, Maser RE, et al. Prevalence of complications in IDDM by sex and duration.  Pittsburgh Epidemiology of Diabetes Complications Study II.  Diabetes. 1990;39:1116-1124; Ritz E, Orth SR. Nephropathy in patients with type 2 diabetes mellitus. N. Engl. J. Med. 1999;341:1127-1133.  

In particular, the examiner noted that according to the definition of chronic kidney disease, abnormalities in the glomerular filtration rate (GFR) or the presence of micro albumin are the bases for its determination.  The veteran did have problems with sustained microalbuminuria starting in 2007-2008.  Therefore the onset of the veteran's chronic kidney disease started at this time even though his GFR values were normal in 2008-2009.  He only had his diabetes mellitus about 5-6 years before he developed problems with chronic kidney disease.  As noted by the examiner, according to the medical literature cited above, this is too early for chronic kidney disease to develop in diabetic patients as such effects would be expected to occur 15 years after the diagnosis of diabetes mellitus.  In the Veteran's case, this should be sometime in 2016-2017 and not earlier.

In a September 2016 private medical treatment note from Dr. D.J., M.D., it was noted that his clinical impression of the Veteran was that diabetes and hypertension led to his chronic renal insufficiency as supported by evidence of proteinuria, more likely than not, due to his diabetes.

Upon review of the foregoing evidence, the Board concludes that the evidence of record is against a finding that the Veteran's renal insufficiency, also claimed as a kidney condition, is secondary to his service connected diabetes mellitus.

The Board affords little weight to the opinion provided by Dr. D.J.in September 2016.  The VHA specifically stated that abnormalities in the glomerular filtration rate (GFR) is one of the bases for a determination of chronic kidney disease and that the timing of the findings was a determinant factor in finding any association with DM.  Dr. D.J. states that diabetes and hypertension lead to the patient's chronic renal insufficiency, but not explain how he comes to this conclusion.  Dr. D.J. states the connection is supported by the proteinuria evidence, but provides no justification  to support this opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  As this opinion lacks adequate rationale, the Board affords in little weight.  

The Board places greater probative weight on the August 2016 VHA opinion.  This examination was adequate because the examiner reviewed the entire medical history file, considered the Veteran's contentions, and provided an opinion based on an accurate factual basis with supporting rationale.  The examiner provided a supporting rationale that indicated that the Veteran's renal insufficiency onset was too early to have been caused by diabetes mellitus.  The opinion offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake. It was based on medical consensus in the medical community and citations to medical authority to support the conclusion.  The Board finds the VA examiner's opinions are the more probative evidence of record as to the question of whether the Veteran's renal insufficiency is related to his service connected diabetes mellitus.

For the foregoing reasons, the Board must deny the claim for service connection for renal insufficiency, also claimed as a kidney condition, secondary to diabetes mellitus.  In reaching the conclusion to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as no competent, probative evidence supports the Veteran's claim, that doctrine is not applicable.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for renal insufficiency, also claimed as a kidney condition, secondary to diabetes mellitus is denied.




____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


